Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 1 of 13 PageID 1



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA,
                          FORT MYERS DIVISION


SUZETTE G. SCOTT WARREN,                                  Case No.: _:__-cv-____
Plaintiff,
v.
CITY OF FORT MYERS, FLORIDA,
a Florida Municipal Subdivision,
Defendant.
__________________________________/


         PLAINTIFF SUZETTE G. SCOTT WARREN’S COMPLAINT
      Plaintiff, Suzette G. Scott Warren, by and through her undersigned counsel,

files this, her complaint against Defendant, City of Fort Myers Florida, a Florida

Municipal Subdivision (hereinafter, "Defendant"), an employer as defined in the state

of Florida, and states as follows in support thereof:


                            NATURE OF THE ACTION
      1. This is a proceeding for damages and injunctive relief to redress the

deprivation of rights secured to Plaintiff by the Civil Rights Act of 1964 42 U.S.C.

2000e et seq. with regard to her gender and the Florida Civil Rights Act F.S. 760.10,

with regard to her gender and disabilities per the ADA Amendments Act of 2008 42

U.S.C. ch. 126 § 12101 et seq.


                                         PARTIES




                                           1
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 2 of 13 PageID 2



      2. Suzette Warren is an African American woman currently residing in, Lee

County, Florida. She is a citizen of the United States and a resident of the state of

Florida. Plaintiff is a person entitled to protection pursuant to the provisions of the

Civil Rights Act of 1964 42 U.S.C. 2000e et seq.


      3. During all relevant times, Plaintiff was an employee of Defendant.


      4. Defendant is a church a Florida city that operates a police department

located in Lee County, Florida.


      5. At all times relevant to the allegations in this Complaint, Defendant

operated from that facility in Fort Myers, Florida.


      6. At all relevant times, Defendant employed more than 15 people. Defendant

was the employer of Plaintiff at all times relevant to this action.


                                  JURISDICTION
      7. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 as

this matter involves a federal question based upon the 29 U.S.C. §§ 621 et seq. This

Honorable Court has jurisdiction over this matter as this case arises under the equal

protection clause of the Fourteenth Amendment to the United States Constitution

and poses a question of federal law.


      8. The Fort Myers District Court is the proper venue for this action pursuant

to 28 U.S.C. §1391 (b)(l) and (b)(2) because this is the District and Division in which

a substantial part of the events or omissions giving rise to the claims occurred.


                                       VENUE

                                           2
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 3 of 13 PageID 3



      9. The unlawful employment practices alleged below were within the state of

Florida, in Sarasota. Accordingly, venue lies in the United States District Court for

the Middle District of Florida, Tampa Division under 29 U.S.C. § 1391(b) and 28

U.S.C. § 1391(a).


              EXHAUSTION OF ADMINISTRATIVE REMEDIES


      10. Plaintiff timely filed this action, as was her right, after receiving a written

notice of right to sue from the U.S. Equal Employment Opportunity Commission,

Tampa office. A copy of said decision is attached hereto and marked Exhibit "A." Said

Exhibit "A" is incorporated herein as though set forth in full. Plaintiff regrets said

EEOC has failed to effect voluntary compliance with the requirements of the ADA

Amendments Act of 2008 42 U.S.C. ch. 126 § 12101 et seq. and The Civil Rights Act

of 1964, as amended, 42 U.S.C. § 20003 et seq. on the part of said Defendant.


                             STATEMENT OF FACTS
      11.    Ms. Warren was terminated from her employment with the City of Ft.

Myers, Florida on May 2, 2019.


      12.    She began working for Defendant in 2015.


      13.    Suzette Warren was sexually harassed and retaliated against by Lt.

William Mustane.


      14.    She worked as a records clerk for the Ft. Myers police department.


      15.    Early in her supervision by Lt. Mustane, a female co-worker told her she

didn’t need to worry because Lt. Mustane ‘likes black girls.’

                                           3
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 4 of 13 PageID 4



      16.    Lt. Mustane insisted on performing a "uniform inspection" upon her.


      17.    Ms. Warren is African American.


      18.    Ms. Warren asked for a female employee to conduct future inspections.


      19.    Several months prior, Lt. Mustane told Ms. Warren to pull up the zipper

on her skirt. He did this in front of a group of co-workers. He said this in a loud voice

to solicit a reaction from her co-workers.


      20.    In a meeting the morning after the inspection with H.R., Ms. Warren

stated she felt unconformable and sexually harassed.


      21.    Lt. Mustane met with Ms. Warren alone in his office, which made Ms.

Warren uncomfortable. Previously he had always had another employee present.


      22.    She had a panic attack after the Lt. confronted her about her complaint

in an H.R. meeting attended by four people including Lt. Mustane. She did not

understand why H.R. insisted on having the person she was complaining about (Lt.

Mustane) present at the meeting.


      23.    The resulting stress caused a prior back injury to re-aggravate.


      24.    In total, Ms. Warren was placed on administrative leave at two different

times by Lt. Mustane. The first time, she was not given a reason why she was put

out on medical leave. The second time, she had taken ill at work due to the hostile

work environment created by Lt. Mustane.




                                             4
    Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 5 of 13 PageID 5



        25.    Ms. Warren was not permitted to have co-workers offer "banked" time

as has been done with other similarly situated employees.


        26.    While on her second medical leave, she was fired.


        27.    The Fort Myers News Press reported in 2016 in an 11-page article 1 on

civil rights suits against the Ft. Myers Police Department.


        28.    Lt. Mustane is individually named, pictured and featured in the article

as the main subject of four of five civil rights suits in recent years against the instant

Defendant 2.


        29.    Upon in formation and belief, Lt. Mustane is still employed by

Defendant.


        30.    Defendant negligently retained Lt. Mustane in its employ when it had

overwhelming evidence of his commission of racial and sexual discrimination against

subordinate employees.


        31.    The 2106 News-Press claims five officers of Defendant sued the

Defendant for civil rights violations in a sixteen-year period.


        32.    Then City Councilman Johnny Streets, a former officer with Defendant

stated, “The people who created these issues (within the department) are still




1 Accusations of discrimination, retaliation persist at Fort Myers Police Department, Fort Myers News-
Press, April 17, 2016.
2 Including Thomas v. City of Fort Myers Police Department, 2:13-cv-00075-SPC-CM. In this case,

Plaintiff claims she complained about disparate treatment based on race and gender for over a decade,
to no avail. The matter settled in 2015.

                                                  5
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 6 of 13 PageID 6



there…Settling lawsuits without admitting wrongdoing causes a systematic problem

if you don’t get to the source.”


       33.    Quoted in the same article was Gretchen Eberhardt, who filed a charge

of racial discrimination and retaliation with EEOC against the instant Defendant,

“Yes there is discrimination…there is a fear (of retaliation) in the department.”


       34.    Ms. Warren did not know when she filed her charge of discrimination or

received her notice of rights, the severity of past allegations against Lt. Mustane.


       35.    Ms. Warren suffers from a variety of disabilities. As she was not given

a reason for the medical leaves she was put on by her employer, she was perceived as

disabled.


              STATEMENT OF CLAIMS COUNT I: RETALIATION


       36. Plaintiff realleges and incorporates in this Count I Paragraphs 12 through

35.


       37. This is a cause of action for retaliation under the Civil Rights Act of 1964

42 U.S.C. 2000e et seq.


       38. Plaintiff engaged in statutorily protected activities of requesting

reasonable accommodations with regard to uniform inspections and supervision free

from sexually hostile workplace.


       39. She suffered adverse employment actions.




                                           6
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 7 of 13 PageID 7



      40. The causal link between these events is demonstrated, at least in part, by

the close proximity in time between events.


      41. But-for the discrimination and retaliation by the Defendant’s agents

toward Plaintiff, she would be employed by Defendant.


      42. Defendant's refusal to accommodate Plaintiff to her proper position was in

retaliation against Plaintiff.


                    COUNT II: DISABILITY DISCRIMINATION
      43.      Plaintiff restates, realleges, revers and hereby incorporates by reference

any and all allegations of paragraphs 12 through 35, inclusive, herein.

      44.      Plaintiff suffers from one or more physical impairment(s) that

substantially limits one or more major life activities. She both has a record of such

impairment and, upon information and belief, was regarded by her employer as being

so impaired.

      45.      Plaintiff alleges that Defendant unlawfully and discriminatorily

constructively terminated Plaintiff’s employment on account of her disability in

violation of the laws of the state of Florida, Florida Civil Rights Act, Florida Statutes

§ 760 et seq., justifying an award, inter alia, of back pay, front pay, interest benefits,

special damages, compensatory and punitive damages against said Defendant.

                    COUNT III: DISABILITY DISCRIMINATION


      46.      Plaintiff reavers and incorporates by reference all of the allegations set

forth in paragraphs 12 through 35 herein.


                                            7
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 8 of 13 PageID 8



      47.    Plaintiff suffers from a physical impairment(s) that substantially limits

one or more major life activities. She both has a record of such impairment and, upon

information and belief, was regarded by his employer as being so impaired.

      48.    Plaintiff’s disability(ies) were a determining factor in Defendant’s

decision to terminate her.

      49.    Defendant knowingly and willfully discriminated against Plaintiff on

the basis of her disabilities in violation of the ADAAA. In addition, she avers that

Defendant’s unlawful and discriminatory termination of her employment on account

of her diability violates the provisions of the ADA Amendments Act of 2008, as

amended, 42 U.S.C. § 12101 et seq., justifying an award, inter alia, of backpay, front

pay, benefits and compensatory and liquidated damages against Defendant.

                       COUNT IV: SEX DISCRIMINATION
      50.    Plaintiff restates, realleges, revers and hereby incorporates by reference

any and all allegations of paragraphs 12 through 35, inclusive, herein.

      51.    Plaintiff alleges that Defendant unlawfully and discriminatorily

constructively terminated Plaintiff’s employment on account of her sex, female, in

violation of the laws of the state of Florida, Florida Civil Rights Act, Florida Statutes

§ 760 et seq., justifying an award, inter alia, of back pay, front pay, interest benefits,

special damages, compensatory and punitive damages against said Defendant.

                         COUNT V: SEX DISCRIMINATION


      52.    Plaintiff reavers and incorporates by reference all of the allegations set

forth in paragraphs 12 through 35 herein.

                                            8
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 9 of 13 PageID 9



         53.   Plaintiff’s sex (female) was a determining factor in Defendant’s decision

to terminate her.

         54.   Defendant knowingly and willfully discriminated against Plaintiff on

the basis of her sex (female) in violation of the Civil Rights Act of 1964. In addition,

she avers that Defendant’s unlawful and discriminatory constructive termination of

her employment on account of her gender violates the provisions of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 20003 et seq., justifying an award, inter alia, of

backpay, front pay, benefits and compensatory and liquidated damages against

Defendant.

    COUNT VI: RACIAL DISCRIMINATION: VIOLATION OF F.S. § 760.10

                                         RACE

         55.   Plaintiff Warren alleges and incorporates in this Count VI paragraphs

12-35.

         56.   Plaintiff Warren’s race was a or the determining factor in Defendant’s

decision to terminate her employment as a records clerk.

         57. Defendants knowingly, willfully, maliciously and recklessly discriminated

against Plaintiff Warren on the basis of her race, African American, in violation of

the Florida Civil Rights Act as amended. As a direct result of this discriminatory

conduct, Plaintiff Warren has suffered mental anguish, emotional harm, harm to her

reputation, loss of capacity for enjoyment of life, loss of gainful employment, loss of

earnings and income, and loss of valuable employment benefits.



                                            9
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 10 of 13 PageID 10



    COUNT VII: RACIAL DISCRIMINATION: VIOLATION OF THE CIVIL

                                 RIGHTS ACT OF 1964

         58.   Plaintiff Warren alleges and incorporates in this Count VII paragraphs

12-35.

         59.   Plaintiff Warren’s race was a or the determining factor in Defendants’

decision to terminate her employment as a records clerk.

         60.    Defendants      knowingly,   willfully,   maliciously   and   recklessly

discriminated against Plaintiff Warren on the basis of her race, African American, in

violation of the Civil Rights Act of 1964 2 U.S.C. § 2000e-2 et sec. as amended. As a

direct result, of this discriminatory conduct, Plaintiff Warren has suffered mental

anguish, emotional harm, harm to her reputation, loss of capacity for enjoyment of

life, loss of gainful employment, loss of earnings and income, and loss of valuable

employment benefits.

                         COUNT VIII: NEGLIGENT RETENTION

         61. During the employment of Lt. William Mustane, Defendant became aware

of problems with this employee, namely discrimination against African Americans,

that indicated his unfitness.

         62. Defendant failed to take further action, such as discharge.

         63. See Metropolitan Dade County v. Martino, 710 So.2d 20 (Fla. 3d DCA 1998)

and Watson v. City of Hialeah, 552 So.2d 1146 (Fla. 3d DCA 1989).

                                       DAMAGES


                                             10
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 11 of 13 PageID 11



      64. As a direct and proximate consequence of Defendant's unlawful and

discriminatory employment policies and practices, Plaintiff has suffered a loss of

income, including, but not limited to, past and future wages, benefits, expenses,

payment for insurance and various other expenses, pain and suffering, compensatory

damages and punitive damages, all to be specified at trial.


                              INJUNCTIVE RELIEF
      65. Plaintiff restates, realleges, reavers and hereby incorporates by reference

any and all allegations of paragraphs 12 through 35, inclusive, herein. In addition,

Plaintiff alleges that Defendant' s discriminatory actions herein must be enjoined by

this Court in order to force Defendant to comply with law. It is suggested that the

injunction be specific in enjoining Defendant and its employees, agents and

representatives.


                             PRAYER FOR RELIEF
      WHEREFORE Plaintiff respectfully prays for judgment against Defendant as

follows:


      For a money judgment representing compensatory damages, including, lost

wages, past and future wages, all other sums of money, including any and all benefits

and any other employment benefits together with interest on said amounts, in

addition to tort damages;


      For a money judgment representing punitive damages for Defendant' s willful

violations of law; liquidated (compensatory) damages pursuant to 29 U.S.C. §626(b);



                                         11
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 12 of 13 PageID 12



      For a money judgment representing prejudgment interest, if applicable;


      Reinstatement and restoration of benefits upon conditions that Plaintiff and

supervisors be enjoined to comply with the law.


      That this Court retain jurisdiction over this action until Defendant has fully

complied with the orders of this Court, and that this Court require defendant to file

any and all reports necessary and to supervise compliance with law that any and all

matters related hereto be done in conformance with the applicable provisions;


      For lost monies and damages pertaining to out-of-pocket expenses, especially

related to, but not limited to, medical expenses, and loss of retirement benefits;


      For suit costs, including an award for reasonable attorney's fees, expert fees;

and for such other and further relief as may be just and proper.


                                  JURY DEMAND
      Plaintiff herein demands a trial by jury of all issues in this Action pursuant to

Rule 38(b) of the Federal Rules of Civil Procedure.


Dated this 9th day of October, 2019.




                                                            _______________________
                                                            Kevin F. Sanderson, Esq.
                                                             Florida Bar No. 0598488
                                                       Kevin F. Sanderson, Chartered
                                                                  7717 Holiday Drive
                                                             Sarasota, Florida 34321

                                          12
Case 2:19-cv-00736-TPB-NPM Document 1 Filed 10/09/19 Page 13 of 13 PageID 13



                                                          Tel: (941) 444-1548
                                                          Fax: (941) 924-0086
                                                      kevin@srqattorney.com
                                                   Trial Attorney for Plaintiff




                                     13
